Appellant strongly contends in his motion for rehearing that we erred in upholding the action of the trial court in rejecting the testimony of the witness Green that he saw appellant in possession of a pistol at Baird, Texas, some time in the spring of the year, deceased claiming that said pistol belonged to him. In addition to what was said by us in disposing of this matter in our original opinion, we observe that it was held by this court in the Hysaw case, 69 Tex.Crim. Rep., 155 S.W. Rep., 941, that proof of an isolated instance of pistol carrying on the part of deceased offered *Page 43 
for reasons similar to those here was not admissible. See also Andrus v. State, 73 Tex.Crim. Rep., 165 S.W. Rep., 189. Appellant's only ground of exception to the refusal of said testimony was that it tended to show that deceased was armed at the time of the homicide. Neither appellant nor any other witness for him, nor for the State, testified that deceased was armed on the occasion of the homicide. He was in his shirt sleeves. He was shot in the temple, death occurring almost at once. He was immediately surrounded by many people and a number of witnesses testified that he was unarmed. Evidence so remotely capable of the inference claimed for it, as is that under consideration, ought not to be deemed of sufficient importance to call for a reversal because of its rejection.
In reference to the only other ground of the motion, which is that we erred in upholding the rejection of the testimony of said witness Green to the effect that deceased wanted to exchange an automatic pistol for a larger one belonging to witness, some weeks before the killing, saying that he was expecting trouble with three or four son-of-bitches, we state that we entertain serious doubt as to whether this statement could be held to be of that definite character necessary to make it admissible in the first instance. In Holley's case, 39 Tex.Crim. Rep., this court held that a threat made on the day of the homicide "To kill a son-of-a-bitch" was not specific enough, though appellant and deceased had been at enmity for some time. Such threat being imputed to the accused in said case, same was reversed for the error of its admission. In Gaines v. State, 53 S.W. Rep., 625, the rule seems to be laid down that unless it appear that the threat or statement introduced against the defendant was directed at the deceased, or had reference to him, it would not be admissible. Many cases are cited by Mr. Branch in his Annotated P.C., pp. 1167-1168, on this subject. The statement here under discussion was not a threat and is as susceptible of the construction that it expressed fear of an attack from the parties referred to, as the converse. We think the matter correctly decided in our original opinion and a review of the authorities cited and discussed in the able motion and supplemental motions for rehearing filed by appellant, have not changed our views.
The motion for rehearing will be overruled.
Overruled. *Page 44 
   OPINION ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.                         March 26, 1924.